DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 3, 2020 and November 4, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-12, 17, and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Li (U.S. Patent Application Publication No. US 2020/0286263 A1) (hereafter referred to as “Li”).  
	With regard to claim 1, Li describes a memory configured to store at least one command and a processor electrically connected to the memory (see Figure 9 and refer for example to paragraph [0134]), wherein the processor is further configured to obtain a first output image output from a first training network model based on an input image input to the first training network model (refer for example to paragraph [0072]), obtain a second output image output from a second training network model based on the input image input to the second training network model (refer for example to paragraph [0073]), obtain a reconstructed image based on the first output image and the second output image (refer for example to paragraph [0082]), wherein the first training network model is configured based on a fixed parameter obtained through training of a plurality of sample images (refer for example to paragraph [0075]), and wherein the second training network model is trained to minimize a difference between a target image corresponding to the input image and the reconstructed image (refer for example to paragraph [0082]).
As to claim 2, Li describes wherein the processor is further configured to obtain the input image by deteriorating at least one characteristic of a training image (refer for example to paragraph [0107]).
In regard to claim 7, Li describes wherein the processor is further configured to obtain the difference between the target image and the reconstructed image by applying the reconstructed image to a third training network model (refer for example to paragraph [0079]), wherein the second training network model is trained to minimize the difference between the target image and the reconstructed image based on the difference (refer for example to paragraph [0080]), and wherein the third training network model is trained to identify the difference between the target image and the reconstructed image (refer for example to paragraph [0082]).
As to claim 9, Li describes wherein each of the first training network model and the second training network model includes a plurality of layers, and wherein a second number of layers included in the second training network model is greater than a first number of layers included in the first training network model (refer for example to paragraphs [0029] and [0037]).
In regard to claim 10, Li describes further comprising a display, wherein the processor is further configured to control the display to display the reconstructed image (see Figure 9, element 910 and refer for example to paragraph [0134]).
With regard to claim 11, Li describes obtaining a first output image output from a first training network model based on an input image input to the first training network model (refer for example to paragraph [0072]); obtaining a second output image output from a second training network model based on the input image input to the second training network model (refer for example to paragraph [0073]); obtaining a reconstructed image based on the first output image and the second output image (refer for example to paragraph [0082]), wherein the first training network model is configured based on a fixed parameter obtained through training of a plurality of sample images (refer for example to paragraph [0075]), and wherein the second training network model is trained to minimize a difference between a target image corresponding to the input image and the reconstructed image (refer for example to paragraph [0082]).
As to claim 12, Li describes further comprising obtaining the input image by deteriorating at least one characteristic of a training image (refer for example to paragraph [0107]).
In regard to claim 17, Li describes further comprising obtaining the difference between the target image and the reconstructed image by applying the reconstructed image to a third training network model (refer for example to paragraph [0079]), wherein the second training network model is trained to reduce the difference between the target image and the reconstructed image based on the difference (refer for example to paragraph [0080]), and wherein the third training network model is trained to identify the difference between the target image and the reconstructed image (refer for example to paragraph [0082]).
As to claim 19, Li describes wherein each of the first training network model and the second training network model includes a plurality of layers, and wherein a second number of layers included in the second training network model is greater than a first number of layers included in the first training network model (refer for example to paragraphs [0029] and [0037]).
In regard to claim 20, Li describes further comprising displaying the reconstructed image (see Figure 9, element 910 and refer for example to paragraph [0134]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Li (U.S. Patent Application Publication No. US 2020/0286263 A1) (hereafter referred to as “Li”) in view of Kim (U.S. Patent Application Publication No. US 2020/0336699 A1) (hereafter referred to as “Kim”) or Schroers (U.S. Patent Application Publication No. US 2019/0333190 A1) (hereafter referred to as “Schroers”).
The arguments advanced in section 7 above, as to the applicability of Li, are incorporated herein.
With regard to claims 8 and 18, although Li does not expressly describe wherein the training image and the reconstructed image are high resolution images of 4K Ultra High Definition (UHD) or 8K UHD, such a technique is well known and widely utilized in the prior art.
Kim discloses an image processing method and device (see Figure 1 and refer for example to the abstract) which provides for training images using a neural network (see Figure 10 and refer for example to paragraph [0223]) and provides for the training image and the reconstructed image are high resolution images of 4K Ultra High Definition (UHD) or 8K UHD (refer to paragraphs [0002], [0003], [0186] and [0225]).
Schroers discloses a system and method for distortion removal at multiple quality leverls (see Figure 1 and refer for example to the abstract) which provides for training images using a neural network (see Figure 2 and refer for example to paragraph [0076]) and provides for the training image and the reconstructed image are high resolution images of 4K Ultra High Definition (UHD) or 8K UHD (refer to paragraphs [0017], [0019], [0064] and [0065]).
Given the teachings of the two references and the same environment of operation, namely that of training images using a neural network, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Li system in the manner described by Kim or Schroers according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Kim (refer for example to paragraph [0013]) or Schroers (refer for example to paragraph [0023]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lane, Shibata, Goncalves, Ozcan, Chan, Anisimovskiy, Bai, Matsuura and Tang all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 27, 2021